DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: providing a conductive polymer composite by dispersing mixed conductive fillers in a liquid elastomer, the mixed conductive fillers being formed by mixing one-dimensional conductive fillers and two-dimensional conductive fillers;
applying the conductive polymer composite on the mold such that the conductive polymer composite is injected into the plurality of holes; and obtaining a conductive dry adhesive structure including a plurality of micropillars corresponding to the plurality of holes by performing a post-treatment on the conductive polymer composite applied on the mold and by removing the mold, wherein each of the plurality of micropillars includes: a body portion; and a tip portion having a spatula shape, formed on the body portion, and having an area larger than that of the body portion in a plan view, wherein an amount of the one-dimensional conductive fillers included in the mixed conductive fillers is greater than an amount of the two-dimensional conductive fillers included in the mixed conductive fillers, wherein a ratio of the one-dimensional conductive fillers and the two-dimensional conductive fillers in the mixed conductive fillers is within a range of about 8:2 to about 9.99:0.01, wherein an aspect ratio obtained by dividing a height of each of the plurality of micropillars by a width of each of the plurality of micropillars is within a range of about 2 to about 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
August 26, 2022

                                                                  /DANIEL PREVIL/                                                                  Primary Examiner, Art Unit 2684